Citation Nr: 0912719	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  07-31 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
herniated disc, L5/S1 (low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to September 
1970.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2006 rating decision of the 
Department of Veterans Affairs (VA), Appeals Management 
Center in Huntington, West Virginia.  The Board notes that 
during the appeal process the claims folder was transferred 
to the Louisville, Kentucky Regional Office (RO).

In October 2008, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's low 
back disability has been manifested by complaints of pain, 
limitation of motion with forward flexion to no less than 75 
degrees, which more nearly approximates moderate limitation 
of lumbar spine motion, and no more than mild neurologic 
manifestations in the left lower extremity from April 11, 
2000.

2.  From September 23, 2002, the Veteran's service-connected 
low back disability has moderate limitation of motion with 
greater than 30 degrees of forward flexion and does not 
result in incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the last 12 
months, and there is no evidence of forward favorable or 
unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for herniated disc L5-S1, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (as in effect prior to 
September 23, 2002); Diagnostic Code 5293 (as in effect from 
September 23, 2002 through September 25, 2003), Diagnostic 
Codes 5237, 5243 (as in effect from September 26, 2003).

2.  The criteria for a separate 10 percent initial rating for 
left lower extremity neurologic manifestations of the 
service-connected low back disability, from April 11, 2000, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R.  
§ 4.71a, Diagnostic Code 5293 (as in effect prior to 
September 23, 2002 and from September 23, 2002 through 
September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5243 (as in effect from September 26, 2003); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In this case, the Veteran is appealing the initial rating 
assignment as to his low back disability.  In this regard, 
because the January 2006 rating decision granted the 
Veteran's claim of entitlement to service connection, such 
claim is now substantiated.  His filing of a notice of 
disagreement as to the January 2006 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  73 Fed. Reg. 23,353 - 23,356 (Apr. 30, 2008) (as 
it amends 38 C.F.R. § 3.159 to add paragraph (b)(3), 
effective May 30, 2008).  Rather, the Veteran's appeal as to 
the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  Dingess/Hartman, 
19 Vet. App. at 493.  As a consequence, VA is only required 
to advise the Veteran of what is necessary to obtain the 
maximum benefit allowed by the evidence and the law.  This 
has been accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the disease and/or 
injury of the spine at issue found at 38 C.F.R. § 4.71a, and 
included a description of the rating formulas for all 
possible schedular ratings under these diagnostic codes.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the initial evaluation that the 
RO assigned.  Therefore, the Board finds that the appellant 
has been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service private and VA treatment and examination.  The 
Veteran's records from the Social Security Administration 
(SSA) are also associated with the claims file.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim, to include testimony at a 
videoconference hearing in October 2008.  The Board has 
carefully reviewed his statements and testimony and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  The Veteran underwent VA examination in 
April 2005 and March 2008 that addressed the matter presented 
by this appeal.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2008).  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, 
or pain on movement.  Id. § 4.45.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The January 2006 rating decision granted service connection 
for herniated disc L5/S1, and assigned a 20 percent 
evaluation, effective April 11, 2000 (date of receipt of 
claim to reopen).  The Veteran contends that a higher initial 
rating is warranted for his low back disability.

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting only Diagnostic Code 5293, was effective September 
23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  68 Fed. Reg. 41,454 (Aug. 27, 
2003).  The Board will now analyze the Veteran's claim with 
respect to the pertinent laws for all of the above periods.

The Board notes that the January 2006 rating decision granted 
service connection for the Veteran's low back disability and 
rated him under Diagnostic Code 5237 (previously Diagnostic 
Code 5295) for lumbosacral strain.  Historically, the Board 
observes that a June 1988 lumbar myelogram revealed lateral 
extradural defect on the left side at L5-S1 impinging on the 
left root sleeve at that level and that these findings were 
consistent with herniated disk.  See also Private radiology 
report, dated in June 2004 (noting that an inflamed nerve 
root surrounded by scar tissue at L5-S1); Report of VA 
examination, dated in April 2005 (noting an impression that 
included probable fibrotic formation causing impingement of 
the nerves).  Based on the foregoing and resolving any doubt 
in the Veteran's favor, the Board will also consider 
Diagnostic Code 5243 (previously Diagnostic Code 5293) 
regarding intervertebral disc syndrome.  38 U.S.C.A. 
§ 5107(b).

Prior to September 23, 2002

Prior to September 23, 2002, Diagnostic Code 5295, for 
lumbosacral strain, provided a 20 percent rating where there 
is evidence of muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  A 
40 percent rating is assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

A review of the competent clinical evidence of record fails 
to establish the criteria consistent with the next-higher 40 
percent evaluation under Diagnostic Code 5295 for the period 
in question.  For example, the evidence of record prior to 
September 23, 2002 does not show listing of whole spine to 
the opposite side or positive Goldthwaite's sign.  There was 
also no demonstration of marked limitation of forward bending 
in standing position.  

The Board notes that the evidence during this part of the 
rating period in question (prior to September 23, 2002) does 
not contain detailed range of motion findings.  It is noted 
that under 38 C.F.R. § 4.1 it is appropriate to consider the 
history of the disability in question.  For the period of 
time before September 23, 2002, the record contains multiple 
private outpatient treatment reports from the mid- to late-
1990s.  A private treatment report from L.J.R., M.D., dated 
in February 1998, notes that the on physical examination the 
Veteran had mild limitation of lumbar spinal movements.  
Additionally, nearly all of these private treatment reports 
document complaints of low back pain.  

The Board has considered whether the next-higher 40 percent 
evaluation under Diagnostic Code 5295 is warranted on the 
basis of additional functional limitation due to factors such 
as pain, weakness, incoordination and/or fatigability.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07.  
While mild limitation of lumbar spinal movement were noted in 
February 1998, the Board finds that such functional 
impairment has been contemplated in the Veteran's currently 
assigned 20 percent evaluation during the period in question.  
Indeed, the February 1998 private treatment report from Dr. 
L.J.R. notes no weakness.

Next, the Board has considered whether an increased rating is 
justified under the provisions of Diagnostic Code 5292, for 
limitation of motion of the lumbar spine.  Diagnostic Code 
5292 provides a 20 percent evaluation where the evidence 
demonstrates moderate limitation of motion.  A 40 percent 
rating is for application where there is severe limitation of 
lumbar spine motion.  

The Board finds that the evidence of record does not reveal 
severe limitation of lumbar spine more nearly approximated by 
a 40 percent evaluation under Diagnostic Code 5292, even when 
considering additional functional limitation per 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07.  As noted 
above, prior to September 23, 2002, the record does not 
contain specific range of motion findings.  However, the 
February 1998 private treatment report noted that the Veteran 
had mild limitation of lumbar spinal movements upon physical 
examination.  As a consequence, the Board finds that record 
does not show that an increased rating is warranted.  Even 
considering the pain as reported by the Veteran and as 
recorded in the private outpatient treatment records, the 
Board finds that, in light of DeLuca, any functional 
impairment has been contemplated in the Veteran's currently 
assigned 20 percent rating and the clinical findings of 
record simply do not reflect severe limitation of motion.  
Thus, a higher evaluation under Diagnostic Code 5292 is not 
appropriate.

The Board will now consider whether Diagnostic Code 5293 
provides a basis for an increased rating for the Veteran's 
low back disability.  Under Diagnostic Code 5293 for 
intervertebral disc syndrome, as it existed prior to 
September 23, 2002, a 20 percent evaluation is warranted for 
intervertebral disc syndrome productive of moderate 
impairment, with recurring attacks.  A 40 percent evaluation 
is warranted for severe impairment with recurring attacks, 
with intermittent relief.  Finally, a 60 percent evaluation 
is warranted for pronounced impairment, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.

The Board has reviewed the objective evidence and concludes 
that there is no basis for the next-higher 40 percent 
evaluation under the provisions of Diagnostic Code 5293, as 
in effect prior to September 23, 2002.  The Board 
acknowledges the numerous complains of lumbosacral spine pain 
as previously noted in the private treatment reports.  
However, the Board finds that the evidence does not indicate 
severe, recurring attacks, with intermittent relief to 
warrant the next-higher 40 percent rating under Diagnostic 
Code 5293.  

No other diagnostic code is found to be relevant in 
evaluating the Veteran's service-connected low back 
disability.  Indeed, as there is no evidence of vertebral 
fracture, Diagnostic Code 5285 is not for application.  
Similarly, as the evidence does not reveal a disability 
picture analogous to ankylosis, Diagnostic Codes 5286 and 
5289 do not apply.  As will be described below, the Board 
finds that other diagnostic code sections are for application 
and afford the Veteran a separate rating.

A number of the private treatment reports, dated prior to 
September 23, 2002, note complaints of pain going down the 
Veteran's left leg.  See, e.g., Private treatment report from 
C.J.M., Jr., M.D., dated in February 1998.  A private 
treatment report from Dr. L.J.R., dated in February 1998, 
notes that there was some mild limitation of left straight 
leg raise to approximately 75 percent and straight leg raise 
on the right was to approximately 90 degrees.  The private 
examiner noted no weakness or sensory deficit at that time.  
After reviewing an October 1997 MRI provided by the Veteran, 
Dr. L.J.R. noted "a definite abnormality to explain his left 
leg pain is not apparent here although may be due to bulging 
of the left L4-5 disc."  Another treatment from Dr. C.J.M., 
dated in May 1998, indicates that the Veteran appears to have 
left sciatica, but it was noted that the Veteran was 
functioning without too much difficulty.  A private MRI of 
the lumbar spine, dated in October 1997, revealed a diffusely 
bulging disc at the L4-5 and to a lesser extent the L3-4 
levels with some minimal mass effect at the L4-5 level with 
otherwise no evidence of neural compression.  

As detailed above, the evidence shows that the Veteran has 
symptoms of radiculopathy into the left lower extremity 
associated with his service-connected low back disability 
supported by the objective evidence noted above.  Under VA 
regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 
4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994) (holding that the critical element in the assignment 
of separate ratings under diagnostic codes is that none of 
the symptomatology is duplicative or overlapping).  However, 
the evaluation of the same disability under various diagnoses 
is to be avoided.  See 38 C.F.R. § 4.14 (noting VA's anti-
pyramiding regulation); see also Fanning v. Brown, 4 Vet. 
App. 225, 229-30 (1993).  The Board also notes that VA 
proposed to evaluate intervertebral disc syndromes that are 
disabling primarily because of chronic orthopedic 
manifestations (e.g., painful muscle spasm or limitation of 
motion), chronic neurologic manifestations (e.g., footdrop, 
muscle atrophy, or sensory loss), or a combination of both, 
by assigning separate evaluations for the orthopedic and 
neurologic manifestations, using DC 5293 hyphenated with the 
appropriate orthopedic or neurologic code.  62 Fed. Reg. 
8,204 (Feb. 24, 1997).  The proposed rule also noted that 
assigning separate evaluations for the orthopedic and 
neurologic manifestations will assure that evaluations 
accurately reflect the actual disabling effects of the 
condition, and that neurologic manifestations in particular 
will not be over- or under-evaluated by being considered 
categorically rather than individually.  Id., see generally 
Bierman v. Brown, 6 Vet. App. 125, 129-32 (1994) (holding 
that under former Diagnostic Code 5293 a separate rating for 
a neurological disability may be appropriate when its 
manifestations are distinct from the musculoskeletal 
disorder).  The Board notes that these proposed regulations 
did not become final and effective until September 23, 2002, 
and they will be discussed below in greater detail.  

The Board finds nothing preventing it from assigning a 
separate neurologic evaluation prior to September 23, 2002.  
Therefore, with resolution of all reasonable doubt in favor 
of the Veteran, the Board finds that the medical evidence 
detailed above allows for a finding of mild neurological 
manifestations of the Veteran's service-connected low back 
disability from the currently assigned effective date of 
April 11, 2000.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  As the medical evidence 
notes that the Veteran's sciatic nerve in his left leg is 
most likely affected by his low back disability, the Board 
will apply the corresponding diagnostic code to afford a 
separate neurological evaluation.  The Board also finds that 
a 10 percent rating is warranted under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 for "mild" neurological symptoms.  The 
Board finds that the next-higher 20 percent evaluation under 
Diagnostic Code 8520 is not warranted as the clinical 
evidence above noted that the Veteran had mild limitation of 
left leg raising in February 1998.  See also May 1998 Private 
treatment report from Dr. C.J.M. (noting that the Veteran was 
functioning without too much difficulty).

The Board also finds no prejudice to the Veteran in granting 
a separate neurological evaluation as this is more favorable 
to him and in accordance with applicable laws, regulations, 
and Court precedents.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (noting that where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether a veteran has 
been prejudiced thereby).

In conclusion, then, based on all of the foregoing, the 
evidence does not support an initial rating in excess of 20 
percent for the orthopedic manifestations of the Veteran's 
low back disability, prior to September 23, 2002.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  However, the Board finds that a separate 10 percent 
initial rating for left lower extremity neurologic 
manifestations is warranted.

From September 23, 2002 to September 26, 2003

Effective September 23, 2002, the diagnostic criteria for 
intervertebral disc syndrome under Diagnostic Code 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 through September 25, 2003, the next-higher 40 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the last 12 months.  A 60 percent disability rating is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note (1) to Diagnostic Code 5293, having a total 
duration of at least 4 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  As such, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
Veteran's service-connected back disability, when combined 
under 38 C.F.R. § 4.25 with evaluations for all of his other 
disabilities, results in a higher combined disability rating.  

The Board will first analyze the chronic orthopedic 
manifestations of the Veteran's low back disability.  A 
relevant diagnostic code for consideration in this regard is 
Diagnostic Code 5292 concerning limitation of motion of the 
lumbar spine.  The Board notes that the only relevant 
evidence of record during this rating period, a VA treatment 
report, dated in July 2003, did not provide information as to 
the specific degrees of flexion, extension, or rotation of 
the Veteran's low back.  The VA physician did comment that 
the Veteran's range of motion of his low back was decreased.  
It was also noted that extremity strength and tone were good 
and there was no gross joint swelling or tenderness.  

Based on the above, there is no doubt that the Veteran had 
low back pain with decreased lumbar motion upon review of his 
musculoskeletal system.  This July 2003 VA treatment report 
did note, in general, that the Veteran's range of motion of 
his joints was "fair for age."  The Board finds that the 
Veteran's overall low back disability picture still fails to 
rise to the level of severe loss of motion such as to justify 
the next-higher 40 percent evaluation under Diagnostic Code 
5292.  

For the foregoing reasons, then, the objective evidence 
warrants a finding of no more than moderate limitation of 
motion under Diagnostic Code 5292.  As the July 2003 VA 
treatment report noted that the Veteran's extremity strength 
and tone were good and there was no gross joint swelling or 
tenderness, the Board finds that the service-connected low 
back disability does not more nearly approximate the criteria 
for a 40 percent rating under Diagnostic Code 5295 have not 
been met.  The consideration of pain is appropriate and 
conforms to the provisions of 38 C.F.R.  
§§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07.  Thus, a 
20 percent rating for orthopedic manifestations of the 
Veteran's low back disability is for application.

The Board has considered other alternative diagnostic codes, 
but as the medical evidence does not establish ankylosis, 
Diagnostic Codes 5286 and 5289 are not for application.  

The Board will now determine an appropriate rating for the 
Veteran's neurological manifestations of his service-
connected low back disability.  In the present case, the 
Board decision herein previously granted a separate 10 
percent initial evaluation for neurological manifestations in 
the Veteran's left lower extremity, which remains intact.


Upon objective neurological examination in July 2003, it was 
noted that deep tendon reflexes (DTR) were 2+, bilaterally, 
and there was sensation to his legs and feet.  There is no 
other pertinent evidence within the approximately 1 year 
period under consideration.  In light of this evidence, the 
Board finds that the Veteran's left lower extremity 
neurologic manifestation are more-closely approximated by the 
current 10 percent evaluation for mild neurologic impairment.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the Veteran's low 
back disability.  It has been determined that the Veteran is 
entitled to a 20 percent rating under Diagnostic Code 5292 
for his orthopedic manifestations, and that he is entitled to 
a 10 percent evaluation under Diagnostic Code 8520, for his 
neurologic manifestations.  Those separate orthopedic 
manifestation and neurologic manifestation ratings must now 
be combined under 38 C.F.R. § 4.25, along with all other 
compensable service-connected disabilities.  

Besides the service-connected low back disability at issue, 
the record reflects that the Veteran's service-connected 
disabilities include the following:  (1) a scar on the left 
cornea, (2) a scar on the skin area of the outer canthus of 
the left eyelid, (3) a scar on the right upper orbital ridge, 
and (4) shell fragment wound scars on the left upper arm and 
center breast.  The aforementioned service-connected scar 
disabilities are all evaluated as noncompensable.  Applying 
the Combined Ratings Table of 38 C.F.R. § 4.25 to the 
Veteran's ratings as set forth above, a combined evaluation 
of 30 percent is derived, effective prior to and from 
September 23, 2002.  

Thus, the Board finds that revised version of Diagnostic Code 
5293 (as in effect from September 23, 2002 through September 
25, 2003) as well as the prior laws and regulations entitle 
the Veteran to the combined service-connected disability 
evaluation if he is rated separately for the orthopedic and 
neurologic manifestations of the low back disability at 
issue.  As discussed above, there is no basis for separate 
orthopedic and neurologic evaluations in excess of those 
amounts.



From September 26, 2003

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237 and 5243 (2008)).  

In a claim for an increased rating, where the rating criteria 
are amended during the course of the appeal, the Board 
considers both the former and the current schedular criteria, 
but should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  As such, the Board has 
evaluated the Veteran's claim under both the old criteria in 
the VA Schedule for Rating Disabilities of the spine and the 
current regulations in order to ascertain which version would 
accord him the highest rating.  There is no precedential case 
law or General Counsel opinion that prohibits the application 
of a prior regulation to the period on or after the effective 
date of a new regulation.  Thus, the rule in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), overruled, in part, by 
Kuzma v. Principi, 341 F.3d 1327, 1328-29 (2003), that the 
Veteran is entitled to the most favorable of the versions of 
a regulation that was revised during his appeal, allows 
application of the prior versions of the applicable 
diagnostic codes at 38 C.F.R. § 4.71a to the period on or 
after the effective dates of the new regulations.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000), see also 38 U.S.C.A. 
§ 5110(g) and 38 C.F.R. § 3.114 (2008).

Under these relevant provisions for rating disease and 
injuries of the spine, effective September 26, 2003, a 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as previously discussed.  
Again, Note (1) to Diagnostic Code 5243 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician."  As before, the preponderance of the competent 
clinical evidence of record is against an initial evaluation 
in excess of 20 percent for the low back disability at issue 
based on incapacitating episodes of intervertebral disc 
syndrome because the Veteran has not experienced any 
incapacitating episodes as defined by VA regulation.  The 
report of a VA examination, conducted in April 2005, reflects 
that the Veteran indicated that he suffered incapacitation 
requiring bed rest secondary to his back and leg pain on a 
daily basis.  However, the April 2005 VA examination report 
or any of the treatment reports of record do not reflect that 
the incapacitating episodes described by the Veteran were 
prescribed and treated by a physician.  Additionally, the 
report of a VA examination, conducted in March 2008, reflects 
no incapacitating episodes of his low back disability.  Based 
on the foregoing, the Board finds that a higher rating based 
on incapacitating episodes is not warranted under Diagnostic 
Code 5243 or former Diagnostic Code 5293.

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 20 percent for the low 
back disability at issue based on the general rating formula 
for disease or injury of the spine, effective September 26, 
2003, for Diagnostic Codes 5237 and 5243.  Indeed, the April 
2005 VA examination report revealed forward flexion of the 
lumbar spine to 75 degrees and the March 2008 VA examination 
report also revealed thoraco-lumbar spine flexion to 75 
degrees.  There is also no showing of favorable or 
unfavorable ankylosis of the entire thoracolumbar spine.  See 
April 2005 VA examination report (noting no fixed spinal 
deformity or ankylosis); March 2008 VA examination report 
(reflecting no thoracolumbar spine ankylosis).  Thus, 
applying the facts to the criteria set forth above, the 
Veteran remains entitled to no more than a 20 percent 
evaluation for the orthopedic manifestations of his service-
connected low back disability for the period from September 
26, 2003 under the General Rating Formula for Diseases and 
Injuries of the Spine.  

The Board has also considered if the principles outlined in 
DeLuca and 38 C.F.R. §§ 4.40 and 4.45 could afford the 
Veteran a higher evaluation from September 26, 2003.  In this 
regard, the Board acknowledges that the Veteran noted 
persistent back and left leg pain when he walks.  See Private 
treatment report from Dr. L.J.R., dated in June 2004.  The 
Board also acknowledges that Veteran's complaints of low back 
pain and radicular left leg pain upon VA examination in April 
2005.  At that time, the Veteran indicated that the pain in 
his back and leg was associated with weakness, stiffness, 
sense of giving way or instability, locking, easy 
fatigability, and lack of endurance.  The April 2005 VA 
examiner noted that the Veteran had obvious antalgic pain, 
which appeared to be secondary to the lumbar spine pain and 
left leg radicular pain.  It was noted that the Veteran's 
gait was abnormal.  In this regard, the Veteran stated that 
he had to rely on braced ambulation to maintain gait 
stability, particularly when outside, which required the use 
of a wooden staff.  In contrast, the March 2008 VA examiner 
noted that the Veteran did not use any devices or aids, had 
no limitation to walking, and had a normal gait.  Although 
the March 2008 VA examiner noted symptoms of decreased 
motion, stiffness, and pain, there were no symptoms of 
fatigue, weakness, or spasms.  It was also noted that the 
Veteran's low back disability had mild or moderate effects on 
chores, exercise, sports, and recreation.  Additionally, the 
2008 VA examination report indicates that the Veteran had no 
problem shopping, traveling, bathing, dressing, toileting, 
and grooming.  A VA primary care report, dated in November 
2007, reflects that upon physical examination the Veteran had 
5/5 muscle strength of his lower extremities.  Based on the 
foregoing, the Board does not find that the Veteran's 
disability picture, even with consideration of his low back 
pain and the principles of DeLuca, is more nearly 
approximated by the next-higher 40 percent evaluation.  
Indeed, after range of motion testing of the thoraco-lumbar 
spine, the 2008 VA examiner noted that there was no objective 
evidence of pain following repetitive motion and there were 
no additional limitations after three repetitions of range of 
motion.  


As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate diagnostic code.  Thus, the separate initial 10 
percent neurologic manifestations effective April 11, 2000 
remains intact.  Indeed, a VA treatment report, dated in 
January 2004, noted an assessment of back pain with sciatica, 
stable.  See also Report of March 2008 VA examination (noting 
that the Veteran continues to do well with good result and 
resolution of the left lower extremity radiculopathy).  
Therefore, the Board finds that no change is warranted for 
the separate 10 percent evaluation for neurologic 
manifestations of the left lower extremity.  The Board also 
notes that the March 2008 VA examination report reflects 
complaints of right lower extremity radicular pain radiating 
down the anterior right thigh that developed two years ago.  
However, as the objective medical evidence from the 2008 VA 
examination reveals 5/5 strength in the right hip, knee, and 
ankle.  Upon sensory examination, this VA examination report 
reflects tests to the right lower extremity, including 
vibration, pinprick, light touch, and position sense, were 
all 2/2.  Additionally, the ankle reflex examination on the 
right was 2+.  In light of this objective clinical evidence, 
the Board finds that a separate compensable rating for 
neurologic manifestations of the right lower extremity is not 
warranted.

Additionally, the record does not reveal that the Veteran 
reported any bladder or bowel complaints.  Indeed, the 
Veteran denied bowel or bladder dysfunction at the April 2005 
VA examination.  The March 2008 VA examination report 
reflects no history of urinary incontinence or urgency.  As 
such, the Board finds that the evidence fails to support a 
separate rating for any additional neurologic abnormalities.  
In general, the March 2008 VA examination report further 
reflects normal motor and sensory examination of the lower 
extremities.  Thus, from April 11, 2000 the Veteran continues 
to be entitled to separate evaluations for orthopedic and 
left lower extremity neurologic manifestations of his 
service-connected low back disability.  

In reviewing the evidence of record since the September 26, 
2003 regulation change in conjunction with the rating 
criteria (DCs 5292, 5295) as in effect prior to September 26, 
2003, the Board also finds that the "old" rating criteria 
do not afford the Veteran an initial staged rating higher 
than 20 percent from September 23, 2003.  In this regard, the 
Board references the findings of the April 2005 and March 
2008 VA examinations discussed above.  The Board finds the 
range of motion findings from these VA examinations to be 
consistent with no more than moderate limitation of lumbar 
spine motion under Diagnostic Code 5292, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45 and the DeLuca 
principles as previously discussed.  Additionally, the Board 
finds that Diagnostic Code 5295 does not afford the Veteran a 
higher rating for his low back disability.  Indeed, the April 
2005 VA examination report noted no paraspinous muscle spasm 
or any evidence of paraspinous muscle atrophy.  Even though 
the evidence showed a decrease in forward bending upon VA 
examination in 2005, the Board finds that lumbar spine 
flexion from 0 to 75 degrees does not more nearly approximate 
marked limitation of lumbar spine motion.  Further, the March 
2008 VA examination report reflects no kyphosis, list, lumbar 
lordosis, scoliosis, or reverse lordosis.  The Board has 
again considered 38 C.F.R. §§ 4.40 and 4.45 and the DeLuca 
principles, and, for the reasons discussed above, finds the 
20 percent initial evaluation throughout the rating period on 
appeal for orthopedic manifestations to be most consistent 
with the Veteran's disability picture.  The Veteran described 
having flare-ups at the March 2008 VA examination every 1 to 
2 months of a duration of 1 to 2 days.  He indicated that 
these were precipitated by heavy work and alleviated by rest.  
He also noted no additional limitation during the flare-ups 
and described their severity as moderate.  As such, the Board 
does not find these flare-ups to be severe as to warrant a 40 
percent rating under Diagnostic Code 5295.  

In conclusion, the Board finds that the Veteran's low back 
disability picture is found to be appropriately reflected by 
the currently assigned 20 percent evaluation for orthopedic 
manifestations under both the general rating formula for 
diseases and injuries of the spine, effective September 26, 
2003, and the applicable diagnostic codes regarding the spine 
as in effect prior to September 26, 2003.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  The Board also finds that a separate 10 percent 
evaluation is warranted for left lower extremity neurologic 
manifestations.  The Board also has considered whether the 
Veteran's initial ratings should be "staged."  The record, 
however, does not support assigning different percentage 
disability ratings during the relevant rating period in 
question because, as discussed above, at no time have these 
disabilities exhibited distinct levels of disability 
warranting staged ratings.  Fenderson, 12 Vet. App. at 125-
26.  

Scar

Additionally, it is noted that the Veteran's low back 
disability involves a scar over the L5-S1 spine.  Therefore, 
the Board has considered whether the Veteran is entitled to a 
separate rating for a scar.  Disabilities of the skin are 
addressed under 38 C.F.R. § 4.118.  Throughout the entirety 
of the appeal, evidence of a superficial and painful scar is 
required in order to achieve a rating under Diagnostic Code 
7804.  See also Diagnostic Codes 7802, 7803, 7805.  Here, the 
evidence does not establish that the criteria for a 
compensable rating under any of the just noted diagnostic 
codes have been met.  The April 2005 VA examination report 
noted a well-healed surgical scar at the L5-S1 level, 
compatible with lumbar laminectomy and diskectomy.  The VA 
examiner indicated that the scar was not tender to palpation 
and was not raised.  See also Private treatment report from 
Dr. L.J.R., dated in June 2004 (noting that the Veteran has a 
well-healed lumbar spinal incision).  Moreover, the Veteran 
has not raised any complaints regarding this scar.  In view 
of the foregoing, the Board finds that a separate compensable 
evaluation for a scar over the L5-S1 spine is not appropriate 
here.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board notes the regulations regarding the ratings 
provisions governing scars has undergone revision twice 
during the appeal period.  The first revision became 
effective August 30, 2002.  The Board notes that the 
substance of Diagnostic Code 7804, prior to and from August 
30, 2002, did not undergo a major substantive change as each 
version of this code section, essentially, provides a 10 
percent evaluation for a superficial scar that is painful on 
examination.  For the reasons set forth above, the Board 
finds that a separate compensable rating for a low back scar 
is not warranted under Diagnostic Code 7804 (prior to August 
30, 2002 or from August 30, 2002).  Regarding the second 
revision, the changes were recently published in the Federal 
Register.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The 
revisions are applicable to an application for benefits 
received by the VA on or after October 23, 2008.  Id.  In 
this case, the Veteran's claim was received by VA in 2000.  
Additionally, the Veteran has not requested review under 
these new criteria.  Therefore, the 2008 amended version of 
the schedular criteria does not apply to the instant claim, 
and no additional process or consideration is warranted at 
this time.  Also, as noted above, the Board found that a 
separate compensable evaluation for a scar was not warranted.

Extraschedular Consideration

Finally, the evidence does not reflect that the low back 
disability at issue causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Initially, 
the Board notes that a comparison between the level of 
severity and symptomatology of the Veteran's service-
connected disability at issue with the established criteria 
found in the rating schedule for this disability shows that 
the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.  The Board further 
observes that, even if the available schedular evaluation for 
the disability were found to be inadequate, the Veteran does 
not exhibit other related factors such as those provided by 
the regulation as "governing norms."  Indeed, the record does 
not reflect that the Veteran has had any frequent periods of 
hospitalization related to his service-connected low back 
disability.  The March 2008 VA examination report reflects 
that the Veteran retired in 1988 because he was eligible by 
age or duration of work.  Hence, referral for the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).




ORDER

Entitlement to an initial rating in excess of 20 percent for 
herniated disc, L5/S1, is denied.

Entitlement to a separate 10 percent initial evaluation for 
left lower extremity neurologic manifestations of the 
service-connected low back disability, from April 11, 2000, 
is granted, subject to the applicable law governing the award 
of monetary benefits.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


